NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0412n.06

                                           No. 20-6084


                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                       FILED
 ANNISSA COLSON,                                         )                       Sep 01, 2021
                                                         )                   DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
 v.                                                      )       ON APPEAL FROM THE
                                                         )       UNITED STATES DISTRICT
 CITY OF ALCOA, TENNESSEE, et al.,                       )       COURT FOR THE EASTERN
                                                         )       DISTRICT OF TENNESSEE
        Defendants-Appellants.                           )
                                                         )


BEFORE:        GIBBONS, WHITE, READLER, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Defendant Mandy England appeals the district

court’s denial of her motion for summary judgment in plaintiff Annissa Colson’s 42 U.S.C. § 1983

suit against England for deliberate indifference to Colson’s serious medical needs. Colson claims

that England, a Blount County Jail correctional officer, refused to provide her with adequate

medical care when Colson was brought to the jail with a knee injury. England argues that the

doctrine of qualified immunity protects her from liability for her actions. On appeal, England

argues that Colson was not suffering from an objectively serious medical need, that England did

not consciously disregard any medical need, and that Colson’s right to medical care was not clearly

established. We affirm the district court’s determination that Colson’s right to medical attention

was clearly established and dismiss the rest of England’s appeal for lack of jurisdiction.
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


                                                 I.

       On June 23, 2015, Alcoa Police Department officer Dustin Cook arrested Annissa Colson

for driving while intoxicated and reckless endangerment after she drove her vehicle off the road.

Colson consented to have her blood drawn for a blood alcohol test, so Cook and Alcoa Police

officer Arik Wilson transported Colson to a nearby hospital.

       When they arrived at the hospital, Colson got out of Cook’s police vehicle but refused to

enter the hospital to have her blood drawn. Cook told Colson that they would get a search warrant

to draw her blood and ordered her to get back in his vehicle. After Colson repeatedly refused to

get back in the car, Cook and Wilson attempted to force Colson into the back of the police vehicle.

Colson claims that Wilson pushed on her knee and injured it during the struggle. Wilson admitted

to Cook at the time that he heard Colson’s knee pop when he applied pressure to her leg. Colson

eventually got into the back of the police vehicle, and Cook drove her to the Blount County Jail

while Colson cried and complained about her injured knee.

       Defendant England was one of the Blount County Jail officers who met Cook and Colson

when they arrived at the jail. Cook greeted England and told her that Colson was “combative” and

that they had used pressure points to get her into the police vehicle. He did not mention the

potential injury to Colson’s knee. England told Colson to get out of the vehicle and guided her

from the garage into a pat-down room inside the jail to perform a preliminary search. Colson was

crying but appeared to walk without a limp from the garage to the pat-down room. During her

deposition, Colson admitted that she did not have a noticeable limp or problem walking at the time.

       When they were in the pat-down room, Colson told England that her “knee is fucked up

thanks to your officer.” Dash Cam Video 2, 41:52–41:55. England told Colson “ok” and asked

her to take a few steps forward and place her forehead against a wall. Id. at 41:56. Colson appeared



                                                -2-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


unsteady on her feet and initially told England that she could not move, though she eventually

complied. About ten seconds later, Colson yelled “ow, ow my fucking knee” and fell to the floor.

Id. at 42:16–42:20. Colson claims that she fell because her knee was unstable, but England claims

that she thought Colson’s knee buckled because Colson was intoxicated. England and another

officer helped Colson off the ground and held her arms to steady her. Colson continued to

complain about her knee. Colson removed her jewelry and attempted to step forward to give it to

an officer but winced and looked unsteady, so England and another officer held her arms to steady

her. A few seconds later, an officer offered Colson a hand to steady her while she removed her

shoes, but Colson would not take the arm of any officer and removed her shoes herself.

       A few minutes after Colson entered the pat-down room, Jennifer Russell, a nurse at the jail,

came to examine Colson’s knee. Russell was not in the room when Colson fell to the floor or

when she appeared unsteady on her feet. Russell asked what she was checking for, and the officers

told her to look at Colson’s knee. Colson told Russell that the officers “fucked up [her] knee,” that

she had “never heard it pop so much” in her life, and that it hurt to move her leg. Id. at 46:23–

46:28. Russell bent down to look at Colson’s knee and asked her to move it. Colson told Russell

that her knee hurt and that she could not straighten it. After examining Colson’s knee for less than

a minute, Russell said that she “don’t see no swelling” and left the room. Id. at 47:12–47:18.

Colson concedes that there was no swelling when Russell looked at her knee. England claims that

she thought Russell’s examination of Colson’s knee was “quick” but indicates that she trusted

Russell’s medical judgment to tell the officers if Colson needed further medical attention. DE

139-2, England Dep., Page ID 2088, 2094. Colson did not receive any additional medical

treatment while she was at Blount County Jail.




                                                 -3-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


         After Russell left, England and several other officers led Colson from the pat-down room

and to a jail cell. Based on the body-cam video, at least one officer was holding Colson’s arm

while she walked to the cell, but it is unclear whether the officer was restraining or supporting

her.1 Off camera, Colson and officers got into a struggle and several officers pinned Colson to the

ground. England claims the struggle started because Colson kicked the officers, which Colson

denies. The officers then placed Colson in a restraint chair and strapped down her arms and legs

so they could draw her blood for the blood alcohol test. While England and other officers were

holding Colson down, Colson allegedly bit England’s arm.2 England left the room and returned

with a helmet, which she put on Colson until Russell could complete the blood draw. Colson was

left in the restraint chair for several hours and then released on bond the next morning. The day

after she was released on bond, Colson went to the hospital where she was diagnosed with a

fractured tibia, torn anterior cruciate ligament, and a torn lateral collateral ligament.

         On June 23, 2016, Colson filed a lawsuit against England, the City of Alcoa, Blount

County, and other employees of the City of Alcoa and Blount County who were involved in her

arrest. In addition to other claims, Colson alleged that England violated her constitutional rights

by failing to provide medical treatment for her knee injury.

         England filed her first motion for summary judgment on August 16, 2017. England argued

that she was entitled to qualified immunity on Colson’s claim of wrongful denial of medical care

because Colson did not suffer a serious medical need and England was not deliberately indifferent

to Colson’s injuries. The district court denied England’s motion as to Colson’s claim for




         1
              England claims that Colson walked “without any obvious need of medical assistance.” CA6 R. 9, Appellant
Br., at 16.
         2
              Colson denies biting England.

                                                          -4-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


inadequate medical care.3 The district court found that Colson “identifie[d] more than enough

evidence establishing genuine issues of material fact in the record” as to whether “her knee injury

would have been obvious to a layperson.” DE 105, Op., Page ID 1494. The district court cited

Colson’s “repetitious complaints about knee pain, her screams, and her intermittent ability to

remain standing—all of which occurred in Officer England’s presence.” Id. The district court

described how Colson “fell to the floor while agonizing about her knee” in front of England and

“England had to steady Ms. Colson on a separate occasion, when she tottered and winced in the

pat down room while stepping forward to put her ring in a bag.” Id.

         The district court concluded that “a reasonable jury could find that Officer England knew

of [Colson’s need for medical treatment] and disregarded it despite having reasons to believe that

the nurse rendered an unreliable medical opinion, if no medical opinion at all.” Id. at Page ID

1500. First, the district court found that whether Russell issued a medical opinion was “dubious”

because Russell’s “lone statement was ‘I don’t see no swelling,’ and she left the room without

uttering another word to the officers.” Id. at Page ID 1497. According to the district court, England

had reason to know that Russell’s opinion was not reliable because she was “privy to the exam and

observed Ms. Colson’s pained reactions to the movements that the nurse asked her to perform, if

not her outright inability to perform them.” Id. at Page ID 1498. Thus, the district court held that

England had failed to show she was entitled to qualified immunity and denied her motion for

summary judgment.




          3
            England claims that she is challenging “the analysis/rulings” of both the district court’s opinion denying
her first motion for summary judgment and the district court’s opinion denying her second motion for summary
judgment. CA6 R. 9, Appellant Br., at 23 n.32. England never appealed the district court’s first opinion, however, so
the only appeal before the court challenges the district court’s second opinion and order. But since the district court’s
second opinion relied heavily on its previous analysis, it is helpful to summarize the district court’s first opinion as
well.

                                                          -5-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


       On November 9, 2018, England filed a second motion for summary judgment. England

argued that she was entitled to summary judgment based on the more developed factual record and

the present applicable legal standards. The district court disagreed and concluded that it did not

“change[] the Court’s analysis and conclusions regarding deliberate indifference.” DE 202, Op.,

Page ID 3358–59. England filed a timely notice of appeal.

                                                II.

       “Although ‘[a]n order denying a motion for summary judgment is generally not a final

decision’ over which we have jurisdiction, limited review is available if, as here, ‘the summary

judgment motion is based on a claim of qualified immunity.’” Downard for Estate of Downard v.

Martin, 968 F.3d 594, 599 (6th Cir. 2020) (quoting Plumhoff v. Rickard, 572 U.S. 765, 771 (2014)).

We may review the district court’s denial of qualified immunity “to the extent that it turns on an

issue of law.” Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). For example, “[w]hen faced with

an argument that the district court mistakenly identified clearly established law, the court of

appeals can simply take, as given, the facts that the district court assumed when it denied summary

judgment for that (purely legal) reason.” Johnson v. Jones, 515 U.S. 304, 319 (1995). Further,

“where the trial court’s determination that a fact is subject to reasonable dispute is blatantly and

demonstrably false, a court of appeals may say so, even on interlocutory review.” Wysong v. City

of Heath, 260 F. App’x 848, 853 (6th Cir. 2008) (quoting Blaylock v. City of Philadelphia, 504

F.3d 405, 414 (3d Cir. 2007)).

       We may not, however, review the district court’s determination that “the summary

judgment record . . . raised a genuine issue of fact” or challenge the district court’s factual

inferences. Johnson, 515 U.S. at 313; see also Scott v. Harris, 550 U.S. 372, 380 (2007); Romo v.

Largen, 723 F.3d 670, 675 (6th Cir. 2013) (applying Johnson and Scott to conclude that we may



                                                -6-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


not review on interlocutory appeal a district court’s factual inferences unless blatantly contradicted

by the record). “[I]n the event that legal and factual challenges are confused or entwined, ‘we

must separate an appealed order’s reviewable determination (that a given set of facts violates

clearly established law) from its unreviewable determination (that an issue of fact is “genuine”).’”

DiLuzio v. Vill. of Yorkville, Ohio, 796 F.3d 604, 610 (6th Cir. 2015) (quoting Roberson v. Torres,

770 F.3d 398, 402 (6th Cir. 2014)).

       If the defendant fails to concede the plaintiff’s version of the facts on interlocutory appeal,

we can “ignore the defendant’s attempts to dispute the facts and nonetheless resolve the legal

issue” of whether the facts as alleged by the plaintiff support a violation of clearly established law.

Estate of Carter v. City of Detroit, 408 F.3d 305, 310 (6th Cir. 2005); see also Livermore ex rel.

Rohm v. Lubelan, 476 F.3d 397, 403 (6th Cir. 2007). But “[o]nce a defendant’s argument drifts

from the purely legal into the factual realm and begins contesting what really happened, our

jurisdiction ends and the case should proceed to trial.” Berryman v. Rieger, 150 F.3d 561, 564–

65 (6th Cir. 1998); see also McKenna v. City of Royal Oak, 469 F.3d 559, 562 (6th Cir. 2006)

(dismissing appeal for lack of jurisdiction because defendants “made no arguments concerning the

denial of qualified immunity that [did] not rely on disputed facts”); Thomas v. Bauman, 835 F.

App’x 5, 8 (6th Cir. 2020) (dismissing appeal for lack of jurisdiction when “defendants premise[d]

their legal arguments on ‘persuad[ing] us to believe [their] version of the facts’” (second and third

alteration in original) (quoting Berryman, 150 F.3d at 564)).

                                                 III.

       “We review a district court’s denial of summary judgment on the grounds of qualified

immunity de novo.” Bishop v. Hackel, 636 F.3d 757, 765 (6th Cir. 2011). Summary judgment is

appropriate only when there is no genuine issue of material fact and the moving party is entitled



                                                 -7-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The court

must view the facts and reasonable factual inferences in the light most favorable to the nonmoving

party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “A genuine

issue of material fact exists when there are ‘disputes over facts that might affect the outcome of

the suit under the governing law.’” V & M Star Steel v. Centimark Corp., 678 F.3d 459, 465 (6th

Cir. 2012) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Summary

judgment is not proper “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248.

                                                 IV.

       “The qualified-immunity doctrine shields government officials performing discretionary

functions from civil liability unless their conduct violates clearly established rights.” Quigley v.

Tuong Vinh Thai, 707 F.3d 675, 680 (6th Cir. 2013). To overcome a defendant’s assertion of

qualified immunity, a plaintiff must show both (1) that the defendant violated a constitutional right,

and (2) that the right was clearly established at the time of the violation. See Pearson v. Callahan,

555 U.S. 223, 231–32 (2009). The court may decide these issues in either order. Id. at 236.

       England challenges the district court’s determination that a reasonable jury could find that

she acted with deliberate indifference to Colson’s serious medical needs. England claims she is

entitled to qualified immunity for three reasons. First, she argues that she did not violate Colson’s

constitutional right because Colson did not objectively suffer from a serious medical need.

Second, England claims she did not subjectively know of Colson’s need for medical care because

she reasonably relied on Russell’s medical opinion. Finally, England argues that even if she did

violate Colson’s constitutional right, the right was not clearly established.




                                                 -8-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


                                                           A.

         Under the Fourteenth Amendment, pretrial detainees have a “right to adequate medical

care.” Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005). A prison official violates that right

when she acts with “deliberate indifference” to an inmate’s “serious medical needs.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976). A constitutional claim for denial of medical care has both an

objective and subjective component. Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir.

2004).4 Under the objective component, the plaintiff must show a “sufficiently serious” medical

need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). Under the subjective component, the plaintiff

must show that the defendant “knew of her serious medical need and that, despite this knowledge,

the official disregarded or responded unreasonably to that need.” Downard, 968 F.3d at 600.

                                                           1.

         The objective component is satisfied if the plaintiff’s serious medical need “has been

diagnosed by a physician as mandating treatment or . . . is so obvious that even a lay person would

easily recognize the necessity for a doctor’s attention.” Blackmore, 390 F.3d at 897 (quoting

Gaudreault v. Mun. of Salem, 923 F.2d 203, 208 (1st Cir. 1990) (emphasis omitted)). Whether the

medical need is so obvious that a layperson would easily recognize it is a question of fact. See id.

at 899 (“With these facts, a jury could reasonably find that Blackmore had a serious need for

medical care that was ‘so obvious that even a layperson would easily recognize the necessity for a

doctor’s attention.’” (quoting Gaudreault, 923 F.2d at 208)). However, if the case involves only

“minor maladies or non-obvious complaints of a serious need for medical care,” then the plaintiff



          4
            In a footnote, Colson argues that Kingsley v. Hendrickson, 576 U.S. 389 (2015), abrogated the need for
pretrial detainees to prove the subjective prong of the deliberate indifference test. This court has yet to decide whether
Kingsley, which dealt with a pretrial detainee’s excessive force claim, also applies to claims of deliberate indifference.
See, e.g., Richmond v. Huq, 885 F.3d 928, 938 n.3 (6th Cir. 2018); Martin v. Warren Cnty., 799 F. App’x 329, 337
n.4 (6th Cir. 2020). Because the issue was not addressed by the district court and was not substantively briefed by the
parties, we decline to resolve it here.

                                                           -9-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


must also submit verifying medical evidence to satisfy the objective component. Estate of Carter,

408 F.3d at 312 (quoting Blackmore, 390 F.3d at 898). Similarly, if the plaintiff’s claim is based

on an alleged delay in medical treatment, verifying medical evidence is necessary to prove that the

failure to promptly treat the plaintiff’s injury caused a detrimental effect. Blackmore, 390 F.3d at

898–99. Finally, where “an inmate has received on-going treatment for his condition and claims

that this treatment was inadequate, the objective component . . . requires a showing of care ‘so

grossly incompetent, inadequate, or excessive as to shock the conscience or to be intolerable to

fundamental fairness.’” Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018) (quoting Miller v.

Calhoun Cnty., 408 F.3d 803, 819 (6th Cir. 2005)).

       England’s only legal argument is that Colson did not meet the objective component because

she failed to submit verifying medical evidence of a detrimental effect. England misconstrues our

case law. There is no requirement that the plaintiff demonstrate a detrimental effect when, as the

district court found here, the plaintiff’s injury was so obvious that a layperson would recognize the

need for medical treatment. Blackmore, 390 F.3d at 899–900. When the harm is obvious, the

constitutional violation “is not premised upon the ‘detrimental effect’ of the delay, but rather that

the delay alone in providing medical care creates a substantial risk of serious harm.” Id. at 899.

Further, Colson’s claim is not that England delayed in providing medical treatment but rather that

England failed to provide any adequate medical treatment. This is also not a situation where

Colson suffered from an ongoing medical condition and was denied proper treatment. See, e.g.,

Rhinehart v. Scutt, 894 F.3d 721, 741, 747 (6th Cir. 2018) (verifying medical evidence was

necessary when alleged violation was inadequate treatment of plaintiff’s end-stage liver disease).

Because Colson’s claim is based on the alleged obviousness of her injury, England’s argument

that Colson must establish a detrimental effect fails.



                                                -10-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


        England also challenges the evidentiary sufficiency of the district court’s conclusion that

Colson’s injury would have been obvious to a layperson and that Colson suffered a serious medical

need. Even though England states that she “is challenging only the legal determinations made

based on the undisputed material facts in the record and when viewed in the light most favorable

to Plaintiff,” CA6 R. 16, Reply Br., at 4, England never concedes the facts as alleged by Colson

or accepts the district court’s factual inferences. For example, England repeatedly says that Colson

did not have objective symptoms of a knee injury. The district court, however, identified several

facts that support a finding that Colson had objective symptoms of a serious knee injury including

“her intermittent ability to remain standing,” which required England to steady Colson when she

attempted to walk. DE 105, Op., Page ID 1494; see also DE 202, Op., Page ID 3358. Further,

England repeatedly claims that Colson kicked the officers with her injured knee, which Colson

denies. Put another way, England contests what really happened between the parties. Our

jurisdiction over this interlocutory appeal does not extend to such factual questions. Johnson,

515 U.S. at 313; Berryman, 150 F.3d at 564–65; DiLuzio, 796 F.3d at 609–10. Accordingly, we

do not have jurisdiction to consider this challenge to the objective component of the deliberate

indifference test.

                                                 2.

        Under the subjective component of the deliberate indifference test, the plaintiff must show

that the defendant had “a sufficiently culpable state of mind” in denying medical care. Phillips v.

Roane Cnty., 534 F.3d 531, 542 (6th Cir. 2008); see also Farmer, 511 U.S. at 834–35. “Deliberate

indifference ‘entails something more than mere negligence,’ but can be ‘satisfied by something

less than acts or omissions for the very purpose of causing harm or with knowledge that harm will

result.’” Blackmore, 390 F.3d at 895–96 (quoting Farmer, 511 U.S. at 835). There is no



                                               -11-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


constitutional violation “[i]f the officers failed to act in the face of an obvious risk of which they

should have known but did not.” Garretson v. City of Madison Heights, 407 F.3d 789, 797 (6th

Cir. 2005). To be held liable, “the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.”

Winkler v. Madison Cnty, 893 F.3d 877, 891 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 837).

       “Whether a prison official had the requisite knowledge of a substantial risk is a question of

fact subject to demonstration in the usual ways, including inference from circumstantial evidence.”

Farmer, 511 U.S. at 842. For example, the factfinder “may conclude that a prison official knew

of a substantial risk from the very fact that the risk was obvious.” Id. A non-medically trained

official is not deliberately indifferent when he defers to a “medical recommendation that he

reasonably believes to be appropriate, even if in retrospect that recommendation was

inappropriate.” McGaw v. Sevier Cnty., 715 F. App’x 495, 498 (6th Cir. 2017); see also Winkler,

893 F.3d at 895 (favorably citing McGaw); Stojcevski v. Macomb Cnty., 827 F. App’x 515, 522

(6th Cir. 2020) (“[A]n officer who seeks out the opinion of a doctor is generally entitled to rely on

a reasonably specific medical opinion for a reasonable period of time after it is issued, absent

circumstances such as the onset of new and alarming symptoms.” (quoting Barberick v. Hilmer,

727 F. App’x 160, 163–64 (6th Cir. 2018) (per curiam)).

       Once again, England contests the basic facts underlying the district court’s determination

rather than an issue of law. England claims that Colson has not satisfied the subjective component

because England did not know that Colson was seriously injured. England repeats her allegations

that Colson had no objective symptoms of an injury and “kicked furiously at officers.” CA6 R. 9,

Appellant Br., at 40. England’s description of the events directly contradicts the district court’s

findings and Colson’s account of events. We do not have jurisdiction to decide a question of fact



                                                -12-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


such as what England knew at the time. See Kindl v. City of Berkley, 798 F.3d 391, 398, 400–01

(6th Cir. 2015) (“Defendants’ principal arguments regarding qualified immunity reduce merely to

a factual contention that Plaintiff cannot prove that they should have known of, much less that they

were in fact aware of, Kindl’s serious medical need. . . . We are in no better a position than the

district court—or more to the point, a jury—to determine whether based on Kindl’s statements,

convulsions, alleged moans, requests for attention, and appearance, Defendants subjectively

understood the gravity of her situation.”).

       Second, England argues that she cannot be deliberately indifferent because she relied on

Russell’s adequate medical examination and opinion. England is correct that a prison official may

ordinarily rely on a medical professional’s opinion, but only when the officer has no reason to

believe that the medical professional’s opinion was inappropriate or unreliable. See Winkler, 893

F.3d at 895. Here, the district court found that there was a factual dispute both as to whether

Russell issued a medical opinion at all and, if she did, whether that opinion was appropriate. These

evidence sufficiency questions preclude our jurisdiction, which “does not extend to appeals that

merely quibble with the district court’s reading of the factual record.” Leary v. Livingston Cnty.,

528 F.3d 438, 441 (6th Cir. 2008); see also Johnson, 515 U.S. at 313–14. We have declined to

exercise jurisdiction in similar cases. See Hopper v. Plummer, 887 F.3d 744, 758 (6th Cir. 2018)

(declining to exercise jurisdiction where it was “sharply disputed whether and to what extent”

“non-medical prison officials reasonably rel[ied] on or defer[ed] to medical staff expertise”);

McKinney v. Lexington-Fayette Urb. Cnty. Gov’t, 651 F. App’x 449, 460 n.6 (6th Cir. 2016) (“The

officers’ arguments about the medical staff therefore pose questions of fact capable of resolution

by competent evidence, including evidence about the officers’ observations of facts that indicated

that McKinney was in medical distress, the training that the officers received about how to care



                                               -13-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


for an inmate who was in medical distress, and the officers’ perceptions about the adequacy of the

treatment that the medical staff provided to McKinney.”) Accordingly, we decline to exercise

jurisdiction over England’s challenge to the district court’s conclusions on the subjective

component of the deliberate indifference test.

                                                 B.

       Finally, England argues that even if she did violate Colson’s constitutional right, that right

was not clearly established based on the particular facts of this case. Despite England’s continued

refusal to concede the facts in the light most favorable to Colson, we will “ignore the defendant’s

attempts to dispute the facts and nonetheless resolve the legal issue” of whether the facts support

a violation of clearly established law, “obviating the need to dismiss the entire appeal for lack of

jurisdiction.” Estate of Carter, 408 F.3d at 310.

       For a right to be clearly established, “[t]he contours of the right must be sufficiently clear

that a reasonable official would understand that what he is doing violates that right” based on pre-

existing law. Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001) (alteration in original)

(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). The pre-existing law that makes a

right clearly established comes primarily from the Supreme Court and the Sixth Circuit, but it can

also come from other courts, including other circuits and district courts, if the decisions of those

courts “point unmistakably to the unconstitutionality of the conduct.” Perez v. Oakland Cnty., 466

F.3d 416, 427 (6th Cir. 2006) (alteration omitted) (quoting Summar v. Bennett, 157 F.3d 1054,

1058 (6th Cir. 1998)). The plaintiff has the burden of showing that the right was clearly

established. Id.

       The question of whether law is clearly established should not be considered at a high level

of generality. Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). “This is not to say that an official



                                                 -14-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


action is protected by qualified immunity unless the very action in question has previously been

held unlawful.” Hope v. Pelzer, 536 U.S. 730, 739 (2002); see also Perez, 466 F.3d at 428 (“For

a right to be clearly established, ‘there need not be a case with the exact same fact pattern, or even

“fundamentally similar” or “materially similar” facts.’” (quoting Cummings v. City of Akron,

418 F.3d 676, 687 (6th Cir. 2005))); Sample v. Bailey, 409 F.3d 689, 699 (6th Cir. 2005)

(“[O]fficials can still be on notice that their conduct violates established law even in novel factual

circumstances.” (quoting Hope, 536 U.S. at 741)). Rather, the proper question is whether the

existing precedent gave the defendant fair warning that her conduct was unconstitutional. Hope,

536 U.S. at 741; see also Taylor v. Barkes, 575 U.S. 822, 825 (2015) (per curiam).

       “As early as 1972, this court stated that ‘where the circumstances are clearly sufficient to

indicate the need of medical attention for injury or illness, the denial of such aid constitutes the

deprivation of constitutional due process.’” Estate of Carter, 408 F.3d at 313 (quoting Fitzke v.

Shappell, 468 F.2d 1072, 1076 (6th Cir. 1972)). “Furthermore, in 1992, this court explicitly held

that a pretrial detainee’s right to medical treatment for a serious medical need has been established

since at least 1987.” Id. (quoting Heflin v. Stewart Cnty., 958 F.2d 709, 717 (6th Cir. 1992)). In

Quigley, we concluded that “[i]t is clearly established that a prisoner has a right not to have his

known, serious medical needs disregarded by his doctors.” Quigley, 707 F.3d at 684. In 2004, we

found that “[w]here the seriousness of a prisoner’s needs for medical care is obvious even to a lay

person, the constitutional violation may arise.” Blackmore, 390 F.3d at 899; see also Rich v. City

of Mayfield Heights, 955 F.2d 1092, 1097 (6th Cir. 1992) (Defendant had “a particularized right—

the right to have medical assistance summoned immediately upon the police officers becoming

aware that he was in need of immediate medical care.”).




                                                -15-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


       England cites several cases that she argues demonstrate that she did not violate a clearly

established constitutional right. Each case England cites, however, is distinguishable from this

matter when viewing the facts of this case in the light most favorable to Colson. See Durham v.

Nu’Man, 97 F.3d 862, 869 (6th Cir. 1996) (finding no obvious serious medical need where the

plaintiff had no outward signs of serious injury); Alspaugh v. McConnell, 643 F.3d 162, 169 (6th

Cir. 2011) (defendants not deliberately indifferent when plaintiff received “extensive treatment”

for his injuries); Loukas v. Gundy, 70 F. App’x 245, 247 (6th Cir. 2003) (defendant not deliberately

indifferent for delaying medical care when plaintiff did not have outward symptoms of injury

beyond his complaints of pain); Brooks v. Jones, No. 1:14-cv-631, 2014 WL 7212897, at *7 (W.D.

Mich. Dec. 17, 2014) (nurse not deliberately indifferent “[e]ven assuming that her evaluation was

brief, her diagnosis incorrect, and her treatment ineffective for his condition” because there were

“no facts from which to infer that [the nurse] was aware of, and deliberately indifferent to, a serious

medical need requiring additional care”). Rather than contest the legal conclusion that a detainee

has a right to adequate medical care for obviously serious injuries, England argues that Colson’s

injury was not obvious or serious. England once again challenges the factual basis of Colson’s

claim, which we do not have jurisdiction to review.

       When viewed in the light most favorable to Colson, a reasonable officer in England’s

position would have been aware that she was violating Colson’s right to adequate medical care.

We have consistently held that prison officials violate a detainee’s constitutional rights when they

ignore a detainee’s obvious, serious medical needs. Estate of Carter, 408 F.3d at 313. Here, a

reasonable juror could conclude that England subjectively knew of and disregarded signs that

Colson was at a serious risk of harm including Colson’s difficulties standing and moving her knee.




                                                 -16-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


Accordingly, the district court properly held that Colson’s right to adequate medical care was

clearly established.

                                                V.

       We affirm the district court’s determination that Colson’s right to medical care was clearly

established and dismiss the remainder of England’s appeal for lack of jurisdiction.




                                               -17-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


       CHAD A. READLER, Circuit Judge, dissenting. Officer Mandy England is entitled to

qualified immunity. In this setting, I acknowledge, our interlocutory jurisdiction is limited,

particularly as factual findings are “insulated from review.” Downard ex rel. Estate of Downard

v. Martin, 968 F.3d 594, 599 (6th Cir. 2020). As a result, our charge customarily is to “take, as

given, the facts that the district court assumed when it denied summary judgment” on legal

grounds, yet assess whether, in doing so, the district court “mistakenly identified clearly

established law.” Johnson v. Jones, 515 U.S. 304, 319 (1995); accord DiLuzio v. Village of

Yorkville, 796 F.3d 604, 611 (6th Cir. 2015) (explaining that the appellate court’s “legal

determination of whether the defendant violated a clearly established right” can be “based on those

now (for this purpose) undisputed record facts” found by the district court (emphasis omitted)).

That said, where the version of the facts presented to us is “blatantly contradicted” by video

evidence in the record, we “should not adopt that version of facts for purposes of ruling on a motion

for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

       Here, the salient facts either are not in dispute or are confirmed by a video recording of the

events at hand. Following her 2015 arrest for driving under the influence, Annissa Colson was

taken to the Blount County jail. England and several other officers escorted Colson into the jail’s

holding area for a routine pat down. There, Colson complained of severe knee pain from an injury

sustained while struggling with her arresting officers. Hearing Colson’s complaints, an officer

asked aloud for a nurse. Another officer radioed in the request: “Would you send the nurse over

here, please?”

       Nurse Russell responded and examined Colson for about a minute. Body camera video

captured all relevant aspects of the examination. As Colson cursed and struggled, an officer

signaled for Russell to begin evaluating Colson’s knee injury. Over resistance and abusive



                                                -18-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


language from Colson, Russell examined Colson’s range of motion by directing Colson to

straighten her legs, bend her knee back, and then move her knee from side to side. Russell bent

down to examine Colson’s sore knee, and then her other knee to compare the two, touching each

knee. Officers asked Colson to stand still so that Russell could hold Colson’s knees together for

comparison. Once Colson complied, Russell examined the knees for several more seconds before

concluding her examination, colorfully declaring, “I don’t see no swelling,” a medical conclusion,

as the majority opinion acknowledges, Colson does not contest. Russell then left the holding area.

Only a subsequent trip to the hospital would reveal Colson’s fractured tibia and torn knee

ligaments.

       Colson alleges that England evinced deliberate indifference to Colson’s serious medical

needs, conduct that fell below constitutional norms. That may or may not be true. Either way, to

overcome England’s defense of qualified immunity, Colson must also show that, at the time these

events unfolded, our decisions clearly established that England’s actions violated the Constitution.

Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). And that showing, it bears emphasizing, must be

“particularized” to the facts of each case. White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam)

(citation omitted); see also al-Kidd, 563 U.S. at 742 (explaining that clearly established law should

not be defined “at a high level of generality”). To that end, Colson must identify a fact pattern

from a prior case “similar enough to have given fair and clear warning to officers about what the

law requires” so that “a reasonable official would understand that what he is doing violates the

rule.” Beck v. Hamblen County, 969 F.3d 592, 599 (6th Cir. 2020) (internal quotation marks and

citations omitted). “This demanding standard protects ‘all but the plainly incompetent or those

who knowingly violate the law.’” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)

(citation omitted).



                                                -19-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


       In denying summary judgment, the district court determined that “a reasonable jury could

find that Officer England knew of Colson’s [serious and obvious medical need] and disregarded it

despite having reasons to believe that the nurse rendered an unreliable medical opinion, if no

medical opinion at all.” R. 202, PageID#3360; see also R. 105, PageID#1497 (“[W]hether the

nurse even rendered any type of medical opinion to begin with—much less one that should invite

deference—is dubious.”). Any notion that Russell offered “no medical opinion at all,” however,

is “blatantly contradicted” by the body camera video footage of Russell’s examination. See Scott,

550 U.S. at 380. Video footage plainly shows that Russell had Colson move her legs to assess her

range of motion, that Russell bent down to examine each of Colson’s knees for swelling, and that

Russell did not discern any unusual swelling, which prompted Russell to believe that no further

medical treatment was necessary. And even if a genuine issue exists as to whether this examination

was inadequate, the fact remains that Russell conducted an examination for nearly 60 seconds and,

at its close, offered her medical assessment, albeit somewhat inartfully. On this record, the clearly

established inquiry must account for the medical component underlying England’s qualified

immunity defense.

       In other words, the district court had a duty to address England’s qualified immunity

defense with respect to the particularized facts of the case—chief among them, that a medical

examination took place—when evaluating the clearly established prong of the qualified immunity

test. And once this case is framed in the proper factual setting, England is entitled to qualified

immunity. A reasonable officer in England’s position would not have understood the Fourteenth

Amendment to require her to override Russell’s assessment—condensed as it may have been—of

Colson’s knee injury. Indeed, neither the majority opinion nor the district court points to any case

that addresses with particularity the central factual premise of this one: an officer’s deference to



                                                -20-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


a medical professional’s evaluation. Beck, 969 F.3d at 599 (“The plaintiff has identified a rule at

too high a level of generality ‘if the unlawfulness of the officer’s conduct does not follow

immediately from the conclusion that [the identified rule] was firmly established.’” (alteration in

original) (quoting Wesby, 138 S. Ct. at 590)). None of the pre-2015 cases the district court

surveyed address a scenario where an officer consulted medical personnel with respect to a

detainee’s medical condition. Rather, they were all cases in which officers failed to consult a

medical professional in a timely manner. See R. 202, PageID#3361 (citing Estate of Owensby v.

City of Cincinnati, 414 F.3d 596 (6th Cir. 2005) (denying qualified immunity when officers failed

to immediately call an ambulance for a nonbreathing detainee); Estate of Carter v. City of Detroit,

408 F.3d 305 (6th Cir. 2005) (denying qualified immunity when officers failed to seek medical

attention for a patient experiencing symptoms of cardiac arrest); and Heflin v. Stewart County,

958 F.2d 709 (6th Cir. 1992) (denying qualified immunity when officers failed to immediately call

an ambulance for a patient found hanging in a shower)). At most, these cases establish an officer’s

obligation to contact medical professionals promptly when a detainee exhibits obvious symptoms

of distress. Colson’s jailers did so.

       True, as both my colleagues and the district court have noted, we previously stated in Estate

of Carter v. City of Detroit that a “detainee’s right to medical treatment has been established since

at least 1987.” 408 F.3d at 313. But Carter’s formulation of the right in question is akin to a broad

legal principle like “an unreasonable search and seizure violates the Fourth Amendment,”

something the Supreme Court has repeatedly said is “of little help in determining whether the

violative nature of particular conduct is clearly established.” See al-Kidd, 563 U.S at 741 (citation

omitted); see also City & Cnty. of San Francisco v. Sheehan, 575 U.S. 600, 613 (2015). Nor am I

alone in this view—we previously reversed a district court for relying on Carter to establish the



                                                -21-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


“right to medical care” at a high level of generality, emphasizing that clearly established law “must

be more particularized than that”:

           Yes, a pretrial detainee’s right to medical treatment for a serious medical need
       has been established since at least 1987. And yes, that right encompasses
       physiological and psychiatric ailments. But these principles do not suffice on their
       own. Clearly established law may not be defined at such a high level of generality.
       It must be more particularized than that. The Supreme Court recently reminded us
       that a plaintiff must identify a case with a similar fact pattern that would have given
       fair and clear warning to officers about what the law requires. . . . [The plaintiff]
       has not pointed to, and we have not found, any case like this one . . . .

Arrington-Bey v. City of Bedford Heights, 858 F.3d 988, 992–93 (6th Cir. 2017) (internal citations

and quotations omitted). Proving the point, the facts at hand in Carter did not involve a medical

professional, let alone a scenario where a non-medically trained officer relied on a medical

professional’s evaluation. 408 F.3d at 305. For these reasons, I would not accept the district

court’s broadly described contours of the constitutional right at play here. Nor would I suggest,

as the majority opinion does, that England bears the burden to disprove the generalized contours

of a broadly defined right to detainee medical care. Maj. Op. at 16 (“Each case England cites . . .

is distinguishable.”). That puts the inquiry in reverse. After all, Colson, not England, bears the

burden of proving the clearly established law specific to the contours of this case. See Quigley v.

Tuong Vinh Thai, 707 F.3d 675, 681 (6th Cir. 2013).

       Nor, for that matter, may we dispense with the duty to identify a factually similar case.

Time and again, the Supreme Court has required us to point to factually specific case law

establishing the right in question. See, e.g., City of Escondido v. Emmons, 139 S. Ct. 500, 503

(2019) (per curiam); Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam); Wesby, 138 S.

Ct. at 593; Pauly, 137 S. Ct. at 551; Mullenix v. Luna, 577 U.S. 7, 11–12 (2015) (per curiam). Sure

enough, the Supreme Court has, on occasion, done otherwise in unique instances in which a

constitutional violation is self-evident from the particularly egregious conduct of government


                                                -22-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


officials. Taylor v. Riojas, 141 S. Ct. 52, 53–54 (2020) (per curiam); Hope v. Pelzer, 536 U.S.

730, 741 (2002). But Colson’s case does not fall into that sui generis category of cases embodied

by Hope v. Pelzer, and, more recently, Taylor v. Riojas. Consider the dramatic sequence of events

in Hope. Prison guards shackled an inmate in a stress position to an outdoor hitching post for

seven hours, shirtless in the baking sun, while taunting him and depriving him of water and

bathroom breaks. Id. at 733–35. This “obvious cruelty,” the Supreme Court rightly acknowledged,

was “antithetical to human dignity” and “should have provided [the guards] with some notice that

their alleged conduct violated Hope’s constitutional protection against cruel and unusual

punishment.” Id. at 745. The same goes for Taylor, where the “particularly egregious” facts of

confining an inmate in a frigid, feces-covered cell for six days should have put “any reasonable

officer” on notice that such “conditions of confinement offended the Constitution.” Taylor, 141 S.

Ct. at 54. But those shocking circumstances are worlds apart from this case.

       In short, nothing in our pre-2015 case law instructed England to disregard a medical

professional’s assessment. That is true even in view of the district court’s factual findings—that

Russell was not present when Colson fell and had trouble standing, that Russell examined Colson’s

knee for just about a minute, and that Russell’s only statement to England after her brief

examination was that she did not see swelling, at which point Russell walked away. The same

goes for the inference drawn by the district court that Russell’s medical opinion was “unreliable.”

R. 202, PageID#3360. (I assume as given for today’s purposes that such a statement truly

constitutes an unreviewable factual inference and not a reviewable legal conclusion, although that

distinction here, as elsewhere, is hardly clear. See Romo v. Largen, 723 F.3d 670, 685 (6th Cir.

2013) (Sutton, J., concurring in part and concurring in the judgment).)




                                               -23-
No. 20-6084, Colson v. City of Alcoa, Tenn., et al.


       Confirming the point, since Colson’s arrest, we have held that a non-medically trained

officer can “reasonably defer[]” to a medical professional’s opinion, so long as she “had no reason

to know or believe that [the] recommendation was inappropriate.” McGaw v. Sevier County,

715 F. App’x 495, 498 (6th Cir. 2017) (citations omitted); see also id. at 498–99 (“Where, as here,

an officer responds to a substantial risk of serious harm by asking for and following the advice of

a professional the officer believes to be capable of assessing and addressing that risk, then the

officer commits no act of deliberate indifference in adhering to that advice.”). As the majority

opinion implies, that rule might prove problematic to England’s qualified immunity defense if the

events underlying this case happened today. But looking back, as we must, this development only

further demonstrates that the district court’s broadly defined constitutional violation was both

inadequately particularized and not clearly established as of 2015. See Reichle v. Howards,

566 U.S. 658, 669 (2012). When these standards are properly defined, Colson cannot overcome

England’s qualified immunity.




                                               -24-